 Case 2:20-ap-01103-BB       Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04        Desc
                              Main Document    Page 1 of 9

     NUSSBAUM APC
 1   Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
 2   Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
 3   Agoura Hills, California 91301
     Tel. (818) 660-1919 I Fax. (818) 864-3241
 4
     Attorneys for Plaintiff Gwendolyn Nolan
 5
 6

 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
                                 LOS ANGELES DIVISION
10
11   IN RE:                                          Case No.: 2:20-bk-10401-BB
                                                     Adv . Case. No: 2:20-ap-01103-BB
12   WILLIAM K. SPENCER,
13                            PLAINTIFF GWENDOLYN NOLAN'S
                      Debtor. OPPOSITION TO DEFENDANT
14   ------------------+ WILLIAM SPENCER'S MOTION
                              FOR JUDGMENT ON THE
15
     GWENDOLYN NOLAN,         PLEADINGS
16
                             Plaintiff,                 Date: February 23, 2021
17                                                      Time: 2:00 p.m.
18   vs.                                                Place: 255 East Temple Street,
                                                               Los Angeles, California,
19   WILLIAM K. SPENCER,                                       Courtroom 1539
20                           Defendant.
21
22
23           Plaintiff Gwendolyn Nolan ("Plaintiff'') hereby submits the following points and
24   authorities in opposition to the motion of the Defendant, William K. Spencer ("Defendant")
25   to dismiss this action for failure to state a claim on which relief can be granted under
26   Federal Rules of Civil Procedure, Rule 12(c).
27   Ill
28   Ill
                                     - 1-
             PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
           GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB        Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04            Desc
                               Main Document    Page 2 of 9


 1   I.      INTRODUCTION
 2           Plaintiff commenced this instant adversarial action on April 20, 2020, seeking to
 3   exclude Defendant's debt incurred to Plaintiff obtained by judgment following the
 4   completion of the arbitration in an underlying matter involving Plaintiff and Defendant.
 5           Defendant previously self-represented, on February 2, 2020 filed and served a
 6   substitution of counsel [Dockt. 24], substituting in counsel of record and concurrently
 7   therewith filing a Motion for Judgment on the Pleadings pursuant to Fed.R.Civ.P. 12(c)
 8   [Dockt. 25]. Plaintiff was served with Defendant's Motion to Dismiss well after the close
 9   of business on February 2, 2021 and not received by Plaintiff until the next day, February 3,
10   2021.
11           Despite this matter having been pending for nearly ten (10) months and Defendant's
12   Answer being filed approximately eight (8) months ago on May 27, 2020 [Dockt. No. 4],
13   Defendant delays until there is little time prior to the Pretrial Status Conference on
14   February 23, 2021 to bring this instant Motion, which ultimately may have the
15   exceptionable effect of delaying the trial in this matter. See, Fed. R. Civ. P. 12(c), infra.
16   II.     FACTUAL BACKGROUND
17           On or about July 14, 2014, Plaintiff and Defendant executed a Standard Form of
18   Agreement Between Owner and Architect (the "Agreement") related to the construction of

19   certain apartments to take place at the property located at 7601 S. Western Avenue, Los

20   Angeles, California 90047 (the "Premises"), whereby Defendant would provide Plaintiff
     with designs for a 32-unit affordable senior living apartment complex (the "Apartments") to
21
     be constructed thereat. [See, Complaint ("Compl.") ,r6.] Defendant represented to Plaintiff
22
     that Defendant would prepare the plans for the construction of the 32-unit senior apartment
23
     complex at the Premises for $148,000.00, that of which would include that the plans would
24
     be approved by the appropriate governmental agency. [Compl., id.]
25
             Pursuant to Defendant's representations, Plaintiff paid Defendant the amount called
26   for in the Agreement. [Compl., ,rs.] Plaintiff reasonably relied on Defendant's
27   representation that Defendant would complete the plans for 32 units of senior apartments,
28   complete with engineering, and that all plans would be approved by the appropriate
                                              -2-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
       GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB        Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04          Desc
                               Main Document    Page 3 of 9


 1   governmental agencies, despite Defendant at that time not reaching the particular
 2   milestones called for in the Agreement.

 3          Defendant did not deliver the plans as required. Defendant failed to clear any of the

 4   permits required. [Compl., ,r9.] Respondent failed to deliver appropriate plans and the plans
     that Defendant provided were rejected by the Los Angeles Department of Building and
 5
     Safety ("LADBS"). [Compl., id.]
 6
            (i)     The plans did not provide for a mandatory set-back required by the LADBS;
 7
            (ii)    The plans exceeded the maximum of three (3) stories;
 8
            (iii)   The plans improperly provided for apartment balconies which would
 9
                    overhang the sidewalk;
10          (iv)    The plans identified an incorrect address of 738 Los Angeles Street, miles
11                  from the Premises; and
12          (v)     The plans were for 32 units, but only 27 were legally permitted.
13   [Comp., Exh. 1, 6:23 to 7:8]
14          Plaintiff requested that Defendant to modify the plans to correct the errors and
15   resubmit them to the LADBS. Defendant refused to correct any of the deficiencies unless

16   Defendant was paid an additional $147,000.00. [Complt., ,r9.]

17          Plaintiff commenced a civil action against Defendant in the Los Angeles County
     Superior Court, Central District, styled as Gwen Nolan vs William K. Spencer et. al. and
18
     bearing case number BC677750. [Complaint i-110.] At the Final Status Conference on
19
     December 11, 2018, Defendant informed the Court that the matter should be submitted to
20
     binding arbitration. As a result, Plaintiff and Defendant agreed to submit the matter to
21
     binding arbitration. [Compl., Exh. 1,, 4:7-8.]
22
            The arbitration was scheduled for July 22, 2019 and then continued to September 23,
23
     2019 at Defendant's request. [Compl., Exh. 1, 4:9-14.] Defendant thereafter failed to
24
     produce any witnesses, lay or expert, identified and produced no documents, and failed to
25
     cooperate with Plaintiffs discovery. [Compl., Exh. 1, 2:13-16.] Defendant made no further
26
     request for a continuance, did not appear at the binding arbitration and the binding
27
     arbitration occurred without Defendant's participation before the Honorable Suzanne G.
28
                                  -3-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
        GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB        Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04           Desc
                               Main Document    Page 4 of 9


 1   Bruguera (Ret.) (the "Arbitrator"). [Compl., Exh. 1, 5:3-10.] Plaintiff prevailed in the
 2   arbitration claim against Defendant. [Compl., Exh. 1, 7:20-21.] In the arbitration award, the
 3   Arbitrator held that Defendant "defrauded [Plaintiff]" and "committed fraud in his conduct
 4   with Plaintiff." The Arbitrator further determined that Defendant's conduct was outrageous.
 5   While the Arbitrator found Defendant's conduct fraudulent and outrageous, the Arbitrator
 6   did not consider punitive damages because Plaintiffs arbitration claim did not request
 7   them. [Compl., Exh. 1, 7:21-26.]
 8          Ultimately, Plaintiff was awarded $152,250.00 in the Arbitration and has incurred
 9   additional sums in this instant adversarial action. [Compl., Exh. 1, 8:7-8.]
10   III.   ARGUMENT
11          A.     Standard of Review
12          Rule 12(c) provides: "[a]fter the pleadings are closed-but early enough not to delay
13   trial-a party may move for judgment on the pleadings." Fed. R. Civ. P. 12(c). To prevail
14   on a Rule 12(c) motion, ''the moving party [must] demonstrate that no material fact is in
15   dispute and that it is entitled to judgment as a matter of law." Schuler v.
16   PricewaterhouseCoopers, LLP, 514 F.3d 1365, 1370 (D.C. Cir. 2008) (internal quotation
17   marks omitted).
18          A Judgment on the pleadings is appropriate when, even if all material facts in the
19   pleading under attack are true, the moving party is entitled to judgment as a matter of law.
20   Ventress v. Japan Airlines, 603 F.3d 676, 681 (9th Cir. 2010) quoting Fajardo v. County of
21   L.A., 179 F.3d 698, 699 (9th Cir. 1999). The court must assume the truthfulness of the
22   material facts alleged in the complaint, Cafasso, U.S. ex rel. v. General Dynamics C4
23   Systems, Inc., 637 F.3d 1047, 1053 (9th Cir. 2011), and ''treat as false the allegations in the
24   answer that contradict" the complaint, Elvig v. Calvin Presbyterian Church, 375 F.3d 951,
25   955 (9th Cir. 2004). All inferences reasonably drawn from these facts must be construed in
26   favor of the responding party. General Conference Corp. of Seventh-Day Adventists v.
27   Seventh Day Adventist Congregation Church, 887 F.2d 228, 230 (9th Cir. 1989).
28
                                  -4-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
        GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB         Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04            Desc
                                Main Document    Page 5 of 9


 1          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only "a short and plain
 2   statement of the claim showing that the pleader is entitled to relief' in order to "give the
 3   defendant fair notice of what the . . . claim is and the grounds upon which it rests." Bell
 4   Atlantic Corp. v. Twombly. 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)
 5   (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). The
 6   Supreme Court explained in Twombly that a complaint is "not require[d] [to include]
 7   heightened fact pleading of specifics, but only enough facts to state a claim to relief that is
 8   plausible on its face." Id. at 570.
 9          The legal standard that governs a Rule 12(c) motion is the same as that which
10   governs a Rule 12(b)(6) motion. Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir.
11   2012). "Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a
12   cognizable legal theory or sufficient facts to support a cognizable legal theory." Mendiondo
13   v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
14          It is equally well-settled that: a motion to dismiss for failure to state claim tests
15   formal sufficiency of statement of claim for relief, and court's inquiry is whether allegations
16   state sufficient claim under rule 8 of these rules setting forth requirements for pleading and
17   calling for "short and plain statement of the claim showing that the pleader is entitled to
18   relief' complaint is to be liberally construed in favor of plaintiff and its material allegations
19   taken as true, and only when pleading fails to meet this liberal standard should it be
20   dismissed. See, Fednav Ltd. v. Sterling Intern., N.D.Cal.1983, 572 F.Supp. 1268.
21          B.     Plaintiff Has Sufficiently Pied the Requisite Elements of 11 U.S.C.
22                  523(a)(2)(A)
23          In order to establish that Defendant's debt is non-dischargeable pursuant to Section
24   523(a)(2)(A), Plaintiff must establish that: (1) Defendant made a representation; (2)
25   Defendant knew at the time the representation was false; (3) Defendant made the
26   representation with the intention and purpose of deceiving the creditor; (4) Plaintiff relied
27   on the representation; and (5) Plaintiff sustained damage as the proximate result of the
28
                                  -5-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
        GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB       Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04          Desc
                              Main Document    Page 6 of 9


 1   representation. In re Apte, 96 F.3d 1319, 1322 (9th Cir. 1996); In re Kirsh, 973 F.2d 1454,
 2   1457 (9th Cir. 1992).
 3                 1.     Plaintiff has sufficiently alleged the existence of a representation
 4                        that was false when made, and made with the intent to deceive
 5                        Plaintiff
 6          Defendant has sufficiently alleged each of the elements set forth in In re Apte and In
 7   re Kirsh. Plaintiff has alleged that Defendant made a representation [See, Compl., 6
 8   ("[Defendant stated] that the funds were needed to meet the milestones, but promising that
 9   upon receipt of the funds he would produce architectural plans sufficient to be approved for
10   development by the City of Los Angeles.")] Plaintiff has further alleged that Defendant
11   knew, at the time the representation were made, the representations were false and made the
12   representations with the intention and purpose of deceiving Plaintiff. (See, Compl.,     il7:
13   "Defendant made such representation in an attempt to obtain unearned fees, and did not
14   intend to produce the work product or meet the milestones promised.")
15                 2.     Plaintiff has sufficiently alleged reliance.
16          Moreover, Plaintiff has alleged that Plaintiff alleged that Plaintiff relied on
17   Defendant's representations. [Compl., ,r7.] A person may justifiably rely on a
18   representation "even if the falsity of the representation could have been ascertained upon
19   investigation. In other words, negligence in failing to discover an intentional
20   misrepresentation" does not defeat justifiable reliance. In re Eashai, 87 F.3d 1082, 1090
21   (9th Cir. 1996); In re Apte, 180 B.R. at 229.
22                 3.     Plaintiff has alleged damages proximately caused by Defendant's
23                        misrepresentations.
24          Lastly, Plaintiff has alleged that Defendant's false representations are the proximate
25   cause of Plaintiffs damages. See, Field v. Mans, 516 U.S. at 61, 64. "A fraudulent
26   misrepresentation is a legal cause of a pecuniary loss resulting from an action [ ... ] in
27   reliance upon it if, but only if, the loss might reasonably be expected to result from the
28   reliance." See, Restatement (Second) of Torts, §548A. Here, Plaintiffs resulting damages
                                 -6-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
        GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB         Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04          Desc
                                Main Document    Page 7 of 9


 1   are directly related to Plaintiffs reliance upon Defendant's representation and the damages
 2   Plaintiff complained of in the underlying action are those that an individual would expect to
 3   occur as a result of Defendant's fraudulent conduct.
 4           C.     Based Upon the Standards of Liberal Pleading, Defendant's Motion for
 5                  Judgment on the Pleadings Should be Denied in its Entirety.
 6           Dismissal of Plaintiffs Complaint for "insufficiency [ ...] is not justified, unless it
 7   appears to a certainty that plaintiff would be entitled to no relief under any state of facts
 8   which could be proved in support of claim." Sidebotham v. Robison, C.A.9 (Cal.) 1954,
 9   216 F.2d 816.
10           D.     Should This Court Be Inclined to Grant Defendant's Motion, Plaintiff
11                  Requests Leave to Amend.
12           In general, "a party must be given at least one opportunity to amend before the
13   district court dismisses the complaint." Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th
14   Cir. 2005). Although the rule is typically applied after a court grants a Rule 12(b)(6) motion
15   to dismiss when a plaintiff fails "to state a claim upon which relief can be granted," Fed. R.
16   Civ. P. 12(b)(6), courts also apply the rule in the context of a 12(c) motion for judgment on
17   the pleadings. See, e.g., Spitsyn v. Morgan, 160 Fed. Appx. 593, 594 (9th Cir. 2005).
18           The rule allowing parties to amend their complaints at least once before dismissal is
19   based on the provision in Rule 15(a) of the Federal Rules of Civil Procedure that a court
20   should give leave to amend a complaint "freely[ ...] when justice so requires." Fed. R. Civ.
21   P. 15(a); Corsello, id.
22           To the extent this Court is inclined to grant Defendant's Motion, Plaintiff
23   respectfully requests leave of this Court to amend the operative Complaint in order to any
24   defects contained therein.
25   Ill
26   Ill
27   Ill
28
                                    -7-
             PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
           GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 2:20-ap-01103-BB         Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04      Desc
                                Main Document    Page 8 of 9


 1   IV.   CONCLUSION
 2          Based upon the foregoing, Plaintiff respectfully requests that Defendants Motion be
 3   denied in its entirety. To the extent this Court is inclined to grant Defendant's Motion,
 4   Plaintiff respectfully requests leave to amend the Complaint.
 5   Dated: February 9, 2021                                NUSSBAUM APC
 6
 7
 8                                                      By: Richard J. Uss
 9                                                          Attorneys for Plaintiff Gwendolyn
                                                            Nolan
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 -8-
          PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT
        GWENDOLYN NOLAN'S MOTION FOR JUDGMENT ON THE PLEADINGS
        Case 2:20-ap-01103-BB                      Doc 29 Filed 02/09/21 Entered 02/09/21 13:20:04                                     Desc
                                                    Main Document    Page 9 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura Hills, CA 91301

A true and correct copy of the foregoing document entitled (specify): __________________________________________
 PLAINTIFF GWENDOLYN NOLAN'S OPPOSITION TO DEFENDANT WILLIAM SPENCER'S MOTION FOR JUDGMENT
________________________________________________________________________________________________
 ON THE PLEADINGS
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
02/09/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Carolyn A Dye (TR) - trustee@cadye.com, Daniel King - dking@theattorneygroup.com, United States Trustee (LA) -
  ustpregion16.la.ecf@usdoj.gov



                                                                                       □    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       □    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  02/09/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 William K Spencer - 2330 E Del Mar #111, Pasadena, CA 91107




                                                                                       □    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

02/09/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
